DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 10 and 19, these claims recite in their preambles, “A display control method…” “A display control device…” and “A non-transitory computer-readable storage medium having stored therein instructions that….perform a display control method…” respectively.  The claims then continue to recite limitations of processing image data however they then terminate with, “update(ing) the image texture data of the first display area…for displaying.”  The Examiner deems the claims indefinite for failing to particularly point out and distinctly claim that which Applicant regards as the invention since they fail to ultimately “control” a “display” as required in the preamble.  Neither of the limitations of, “update(ing) the image texture data…” and “…for displaying” explicitly or even implicitly “control” the display.  Updating image texture data can simply be performed in memory devices, as seen in various dependent claim features, while “for displaying” is not a positive limitation itself as it fails to definitely recite the “displaying” of data and thus, does not “control” any sort of display.  The Examiner requires revision of the claims either by way of amendments to the preamble or by tweaking the “update(ing)…” limitations to include positive-type claim limitations that actual perform a “control” of a display device.  Note, claims 2-9, 21, 11-18 and 20 depend upon claims 1, 10 and 19 respectively and are therefore at least inherently included in this rejection.
Claims 6 and 15 recite the limitation "on the composited layer" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claim because the claims previously refer to multiple “compositing layers” in the phrase, “compositing layers in the first area…” (2nd to last line of each claim).  In other words, the claims fail to distinctly recite which of the plurality of compositing layers the “based on the composited layer” in the last line of each claim, is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Publication 2017/0076654).
In reference to claim 1, Wang discloses a display control method, applied to a terminal comprising a first display area and a second display area with different pixel densities (see paragraphs 9, 49, 88, 158, 161, 168 and Figures 21A-B, 22, 26 wherein Wang discloses a display device including a plurality of pixels arranged in a two dimensional matrix, the pixels making up a low-density region of pixels and a high-density region of pixels.  Wang discloses a process of generating output signals for the display device performed via a signal processing unit.) the display control method comprising:
extracting image texture data of the first display area (see paragraphs 161-162 and Figures 22, 25, 26 wherein Wang discloses the signal processing unit acquiring information indicating which of the pixels is in within which region.  Wang discloses performing an image rendering process using input image signals such that an input image sub-pixel is applied to a certain rendering process.  Wang explicitly discloses performing specific calculations utilizing the input image signal values and producing output signals for the display.  Note, the Examiner interprets that in order for the processing of Wang to function, which explicitly utilizes input image signals determined to be in certain regions of the display, the input image signals must at least inherently be acquired/read/determined/”extracted”.);
performing a pixel mapping on the image texture data to enable the first display area and the second display area to obtain consistent visual display effects (see paragraphs 161-164, 168 and Figures 22, 25, 26 wherein Wang discloses performing an image rendering process using input image signals such that an input image sub-pixel is applied to a certain rendering process. Wang discloses performing different “smoothing” processing upon sub-pixels depending upon in which region, low-density, high-density or even boundary regions, the sub-pixels lie.  Wang explicitly discloses performing such smoothing in order to reduce any deterioration between regions which directly correlates with display output quality.  Note, it is clear that the smoothing and rendering processing of Wang is functionally equivalent to Applicant’s “pixel mapping” such that “consistent visual display effects” are maintained via the reduction of deterioration quality of output.); and
updating the image texture data of the first display area to the pixel-mapped image texture data for displaying (see paragraphs 162-164 wherein Wang discloses performing the image rendering and smoothing process using input image signals such that an input image sub-pixel is applied to a certain rendering and smoothing process.  Wang explicitly discloses performing specific calculations utilizing the input image signal values and producing output signals for the display.).
In reference to claims 2, 11 and 20, Wang discloses all of the claim limitations as applied to claims 1, 10 and 19 respectively.  Wang discloses the rendering processing implementing an averaging of surrounding input image signals to calculate the sub-pixel output signal in the first region (see paragraphs 162-163).  Wang further discloses making the number of high-density region sub-pixels particularly in a boundary are, the same number as the number of low/first region sub-pixels (see paragraph 166).
In reference to claims 3 and 12, Wang discloses all of the claim limitations as applied to claims 2 and 11 respectively above.  Wang discloses utilizing sub-pixels for the averaging processing that are “distributed” in the matrix of the first/low-density region as shown in at least Figure 24 (see #48Bd and paragraph 162). 
In reference to claims 4 and 13, Wang discloses all of the claim limitations as applied to claims 1 and 10 respectively above.  Wang discloses a display device including a plurality of pixels arranged in a two dimensional matrix, the pixels making up a low-density region of pixels and a high-density region of pixels (see at least paragraphs 9, 154-155 and Figures 21A-B).  
In reference to claims 9 and 10, Wang discloses all of the claim limitations as applied to claims 1 and 10 respectively above.  Wang discloses the entire processing beginning with the signal processing unit receiving from a control device, input signals serving as information of an image to be display (see paragraph 88) of which the Examiner interprets as at least inherently “confirming that a starting control processing…is activated” since it is clear that if there are not image signals sent there is no requirement for performing the processing by Wang.
	In reference to claim 10, claim 10 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the limitations as applied in the rejection of claim 1 above, claim 10 further recites, “A display control device…comprising: a processor and memory for storing instructions executable by the processor…”  Wang discloses the display device generating output signals for the display device performed via a signal processing unit (see at least paragraph 49).  Wang further discloses the display device being utilized in a multitude of different computing devices such as a portable computer, mobile computer, tablet, etc. (see paragraphs 195-197) of which the Examiner interprets at least inherently comprise some sort of memory/storage device/buffer/cache/register/etc. for storing code/instructions/software in order to implement the above described display device processing signals. 
In reference to claim 19, claim 19 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the limitations as applied in the rejection of claim 1 above, claim 19 further recites, “A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a mobile terminal, causes the mobile terminal to perform…”  Wang discloses the display device generating output signals for the display device performed via a signal processing unit (see at least paragraph 49).  Wang further discloses the display device being utilized in a multitude of different computing devices such as a portable computer, mobile computer, tablet, etc. (see paragraphs 195-197) of which the Examiner interprets at least inherently comprise some sort of memory/storage device/buffer/cache/register/etc. for storing code/instructions/software in order to implement the above described display device processing signals. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2017/0076654) and Evans et al. (U.S. Patent 11,042,184).
In reference to claims 5 and 14, Wang discloses all of the claim limitations as applied to claims 4 and 13 respectively above.  Although Wang does disclose the display device comprising different pixel density regions and incorporated in a multitude of different computing devices, Wang does not explicitly disclose the first region comprising a camera under panel.  Evans et al. discloses methods and systems that integrate cameras and electronic display such that a camera is disposed beneath and proximate a color filter layer in the display (see column 1, lines 21-24 and column 6, lines 20-27 and Figure 8C).  Evans et al. discloses one configuration in which multiple noncontiguous cameras are placed beneath layers such that color regions associated with the color filter layer comprise different sizes whether they are disposed above the cameras or not (see column 11, lines 1-26 and Figure 8C).  Evans et al. explicitly discloses the size of the color regions disposed corresponding to the size of pixels of the display (see column 11, lines 21-26, column 19, lines 9-18 and Figure 8C).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the integrated camera and display techniques of Evans et al. with the display device of Wang in order to create a more multimedia device that allows for greater flexibility in use by integrating cameras within display technology thus creating a more useful device overall while still allowing for the displaying of data to be achieved.

Allowable Subject Matter
Claims 6-8 and 15-17 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xie (U.S. Publication 2021/0280109)
Xie discloses an electronic device comprising a display screen that includes a multiplex pixel array and a camera disposed behind the display screen.
Hei et al. (U.S. Patent 11,037,523)
Hei et al. discloses a display method of a display panel, the panel comprising a first display area of sub-pixels of a first density and a second area of sub-pixels of a second density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/31/22